By the Court,

Savage, Ch. J.
The defendant is entitled to the effect of his motion. To compel him to notice the *210cause for a hearing, and thus put the plaintiff out of court, would deprive him of the remedy given by the Revised Statutes (vol. 2, p. 620, § 2.) He has a right to stay the plaintiff's proceedings until security for costs be given ; and if the plaintiff neglects to comply with the order made for that purpose, the defendant is not bound to incur any further costs by noticing the cause for a hearing, but may apply to this court for judgment as in case of nonsuit, which is accordingly granted unless the plaintiff within 20 days file security for costs and notice the cause for hearing.